Case 3:14-cv-00602-CHB-RSE Document 141-9 Filed 12/23/20 Page 1 of 1 PageID #: 691




                                UNITED STATES DISTRICT COURT
                                          FOR THE
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE

  MICHAEL RAY DESPAIN                          )
            PLAINTIFF                          )
                                               )
  vs.                                          )         CASE NO. 3:14-CV-602-CHB
                                               )
  LOUISVILLE/JEFFERSON COUNTY                  )
  METRO GOVERNMENT, et al.                     )
             DEFENDANTS                        )


                          CONVENTIONALLY FILED EXHIBIT TO
                         DEFENDANT’S MOTION TO DISMISS (DN )

                                            EXHIBIT 7

        •   Video DeSpain Criminal Trial (3/13/2018)

        •   Video DeSpain Criminal Trial (3/14/2018

        •   Video DeSpain Criminal Trial (3/15/2018)
